Case 1:16-cv-25073-MGC Document 128 Entered on FLSD Docket 10/12/2018 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 16-25073-Civ-COOKE/TORRES

 ARIEL QUIROS,

        Plaintiff,

 vs.

 IRONSHORE INDEMNITY, INC.,

       Defendant.
 _________________________________/
                          ORDER ADMINISTRATIVELY CLOSING
                          CASE UPON NOTICE OF SETTLEMENT
        THIS CASE is before me on the parties’ Joint Notice of Settlement and Request to
 Remove Matter from Trial Calendar and Cancel October 17, 2018 Hearing (“Joint Notice”)
 (ECF No. 127). The parties have conditionally settled this matter, and it will be administratively
 closed pending the parties filing a stipulation of final dismissal, pursuant to Federal Rule of Civil
 Procedure 41(a)(1)(A)(ii), or moving for dismissal pursuant to Rule 41(a)(2). The parties shall
 file a Status Report regarding their progress toward final approval of the settlement at the end of
 sixty (60) days from the date of this Order.
        The hearing scheduled for October 17, 2018 is CANCELLED. The Clerk shall
 ADMINISTRATIVELY CLOSE this case. All pending motions, if any, are DENIED as moot.
        DONE and ORDERED in Chambers, in Miami, Florida, this 12th day of October 2018.




 Copies provided to:
 Edwin G. Torres, U.S. Magistrate Judge
 Counsel of Record
